
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.18


August 15, 2007

Gerald J. Popek
[Address]

Dear Jerry,

This letter agreement sets forth the terms and conditions of your continued
employment with United Online, Inc. (the "Company"), effective as of August 15,
2007 (the "Effective Date").

1.    Position.    You will serve as Executive Vice President and Chief
Technology Officer of the Company and report to the Chief Executive Officer of
the Company. You will agree to devote your full-time attention, skill and
efforts to the performance of your duties for the Company.

2.    Salary and Benefits.    

        (a)   You will be paid a salary at your current annualized rate of
$427,000.00, payable in bi-weekly installments in accordance with the Company's
standard payroll practices, subject to such increases as may be determined from
time to time by the Company's Board of Directors. As used in this letter
agreement, the term "Board of Directors" shall refer to the Company's Board of
Directors or other governing body or committee to which the authority of the
Board of Directors has been delegated.

        (b)   You will be eligible to participate in the Company's employee
benefit plans, including its 401(k) plan. In addition, you will be entitled to
participate in the Company's Exec-U-Care Medical Reimbursement Insurance Plan so
long as such plan is made generally available to the Company's senior
executives. You will be entitled to a minimum of four (4) weeks of paid vacation
each year or such greater amount as determined in accordance with the Company's
standard vacation policy.

        (c)   The Company will promptly reimburse you for all reasonable and
necessary business expenses you incur in connection with the business of the
Company and the performance of your duties hereunder upon your submission of
reasonable and timely documentation of the expenses.

3.    Bonus.    For each fiscal year during your period of employment, you will
be eligible to participate in a bonus program with eligibility for up to 100% of
your annual base salary. The performance criteria for purposes of determining
you actual bonus for each fiscal year will be established by the Company's Board
of Directors. Your annual bonus will be increased to include any increases in
your annual bonus as approved by the Board of Directors. Except as otherwise
determined by the Board of Directors or set forth herein, your bonus awards will
be paid only if you are employed by and in good standing with the Company at the
time of such bonus payments.

4.    Restricted Stock Unit andOther Equity Awards.    

        (a)   Effective August 15, 2007, you will be awarded restricted stock
units covering 100,000 shares of the Company's common stock (the "RSU Award").
The RSU Award will be granted under the Company's 2001 Stock Incentive Plan (the
"Plan") and will be subject to the standard terms and conditions set forth in
the Plan and the Company's standard form restricted stock unit agreement for
employee awards under such Plan. Your RSU Award will vest, and the underlying
shares will be issued, on August 15, 2010, subject to your continued employment
with the Company through that date.

        (b)   If your employment is terminated by the Company "without cause" or
by you for "good reason" (as each term is defined below) prior to August 15,
2010, the vesting of your RSU Award and any other equity awards you hold as of
the date of such termination will be accelerated by the additional number of
shares in which you would have otherwise been vested at the time of such
termination had you completed an additional twelve (12) months of employment
with the Company, calculated as if such RSU Award and any such other equity
awards vested on a monthly basis. Such vesting acceleration will occur upon the
expiration of all applicable review and revocation periods applicable to the
Release referred to

--------------------------------------------------------------------------------




in Section 7(b) as statutorily required by law and in no event later than the
later of (i) the 15th day of the third month following the end of your taxable
year in which such termination of employment occurs or (ii) the 15th day of the
third month following the end of the Company's taxable year in which such
termination of employment occurs. In no event will the number of shares which
vest on such an accelerated basis with respect to any particular equity grant
exceed the number of shares unvested immediately prior to the date of such
termination with respect to such grant.

        (c)   If your employment is terminated by the Company "without cause" or
by you for "good reason" (as each term is defined below) prior to August 15,
2010 in connection with, or within twelve (12) months after, a change in control
of the Company (as defined in the applicable stock plan, stock option agreement
or restricted stock unit agreement), the vesting of your RSU Award and any other
equity awards you hold as of the date of such termination will be accelerated by
the additional number of shares in which you would have otherwise been vested at
the time of such termination had you completed an additional twelve (12) months
of employment with the Company or, if greater, an additional period of service
equal in duration to the actual period of service you completed between
August 15, 2007 (or, with respect to any such other equity awards you hold
outstanding as of the date of such termination, the date of the commencement of
vesting with respect to such equity awards) and the date of such termination, in
all cases calculated as if such RSU Award and such other equity awards vested on
a monthly basis. Such vesting acceleration will occur upon the expiration of all
applicable review and revocation periods applicable to the Release referred to
in Section 7(b) as statutorily required by law and in no event later than the
later of (i) the 15th day of the third month following the end of your taxable
year in which such termination of employment occurs or (ii) the 15th day of the
third month following the end of the Company's taxable year in which such
termination of employment occurs. In no event will the number of shares which
vest on such an accelerated basis with respect to any particular equity grant
exceed the number of shares unvested immediately prior to the date of such
termination with respect to such grant.

        (d)   Upon the termination of your employment as a result of death or
Disability (as defined below), the vesting of your outstanding RSU Award and any
other equity awards you hold as of the date of such termination will be
accelerated by the additional number of shares in which you would have been
vested at the time of such termination if you had completed an additional twelve
(12) months of service, calculated as if such RSU Award and any other such
equity awards vested on a monthly basis; provided however, that in no event will
the number of shares which vest on such an accelerated basis with respect to any
particular equity grant exceed the number of shares unvested immediately prior
to the date of such termination with respect to such grant. For purposes of this
letter agreement, "Disability" means your inability to engage in any substantial
gainful activity necessary to perform your duties hereunder by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted, or can be expected to last, for a
continuous period of not less than twelve (12) months.

        (e)   In the event of any inconsistency between the terms set forth in
this Section 4 and the terms set forth in the agreement evidencing your RSU
Award, the terms set forth in this letter agreement will control. The provisions
of this Section 4 and Section 7 will apply to the RSU Award and prior equity
awards referred to herein, and will also apply to future equity awards, except
to the extent specifically stated in the applicable award agreement or in a
resolution of the Board of Directors.

5.    Policies; Procedures; Proprietary Information and Inventions
Agreement.    As an employee of the Company, you will be expected to abide by
all of the Company's policies and procedures, including (without limitation) the
terms of the Proprietary Information and Inventions Agreement between you and
the Company (a copy of which is attached hereto as Appendix A and which is
incorporated herein by reference), the Insider Trading Policy, the Code of
Ethics and the Employee Handbook.

6.    At Will Employment.    Notwithstanding anything to the contrary contained
herein, your employment with the Company will be "at will" and will not be for
any specified term, meaning that

2

--------------------------------------------------------------------------------




either you or the Company will be entitled to terminate your employment at any
time and for any reason, with or without cause or advance notice. Any contrary
representations that may have been made to you are superseded by the terms set
forth in this letter agreement. This is the full and complete agreement between
you and the Company on this subject. Although your job duties, title,
compensation and benefits, as well as the Company's personnel policies and
procedures, may change from time to time, the "at will" nature of your
employment may only be changed in an express written agreement signed by you and
the Chief Executive Officer of the Company and approved by the Board of
Directors.

7.    Separation from Service.    

        (a)    Termination by You.    If you terminate your employment with the
Company for any reason other than as a result of your death or Disability or
your resignation for "good reason" (as defined below), then all obligations of
the Company as set forth in this letter agreement will cease, other than the
obligation to pay you, on your termination date, any earned but unpaid
compensation for services rendered through that date and any accrued but unused
vacation days as of your termination date (collectively, the "Accrued
Obligations"). If you terminate your employment with the Company for "good
reason", (as defined below) prior to August 15, 2010, then in addition to the
foregoing, the Company will pay you the Separation Payment (as defined below)
and the bonus payment (described in the second sentence of Section 7(b) below),
subject to the conditions set forth and your compliance with the requirements in
Section 7(b) below for a Separation Payment made in connection a termination
"without cause", and you will also be entitled to the accelerated vesting of
your RSU Award and any other equity awards you hold as of the Effective Date in
accordance with Section 4 above. Notwithstanding your Separation from Service
pursuant to this Section 7(a), you will continue to be obligated to comply with
the terms of the Proprietary Information and Inventions Agreement and if
applicable, the restrictive covenants set forth in Section 9 below.

        (b)    Termination by the Company.    If your employment is terminated
by the Company "without cause" (as defined below) prior to August 15, 2010, and
subject to your execution and delivery to the Company of a comprehensive
agreement releasing of the Company and its officers, directors, employees,
stockholders, subsidiaries, affiliates, representatives and other parties and
containing such other and additional terms as the Company deems satisfactory
(the "Release"), which becomes effective after the expiration of any applicable
revocation period, the Company will pay you a separation payment (the
"Separation Payment") equal to the sum of (i) twelve (12) months of your then
current annual base salary, (ii) your Annual Bonus (as defined below), and
(iii) a prorated portion of your Annual Bonus (as defined below) based upon the
time elapsed between December 31 of the preceding year and your date of
termination. In addition, notwithstanding the last sentence of Section 3 hereof,
if your date of termination occurs following the end of a fiscal year and prior
to the date that you would have otherwise been entitled to be paid your annual
bonus for such fiscal year, the Company will pay you an amount equal to the
annual bonus that you would have received had you remained employed by and in
good standing with the Company through the date the annual bonus for such fiscal
year is paid, which amount shall be paid at the same time and manner that such
payment would have been paid to you had you remained employed through such date.
Solely for purposes of the first sentence hereof, "Annual Bonus" shall mean the
lesser of (1) 100% of your then current annual base salary and (2) the most
recent annual bonus paid to you. Payment of this Separation Payment and bonus
payment will be contingent on your signing (without revocation) the Release and
your continued compliance with the Proprietary Information and Inventions
Agreement and the restrictive covenants set forth in Section 9 below. This
Separation Payment will be payable monthly on a pro rata basis over twelve
(12) months with the first such payment commencing upon the expiration of all
applicable review and revocation periods applicable to the Release as
statutorily required by law.

        If your employment is terminated by the Company "without cause," the
Company will have no further obligation to you pursuant to this letter agreement
other than the Accrued Obligations, the

3

--------------------------------------------------------------------------------




acceleration of vesting provided in Section 4 above and the obligations of the
Company pursuant to this Section 7(b).

        If your employment is terminated by the Company "with cause" as defined
below, the Company will have no further obligation to you under the terms of
this letter agreement, other than the Accrued Obligations.

        Notwithstanding the termination of your employment by the Company "with
cause" or "without cause," or by you for "good reason", you will continue to be
obligated to comply with the terms of the Proprietary Information and Inventions
Agreement and the restrictive covenants set forth in Section 9 below.

        You have the right to decline to receive a portion of the benefits set
forth under Sections 4 and 7 in the event that you determine that the provision
of such benefits to you would result in a "parachute payment" as such term is
defined in Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended
from time to time.

        c.    Termination by Death or Disability.    If your employment is
terminated as a result of your death or Disability, the Company will be
obligated to pay the Accrued Obligations to you, your estate or beneficiaries
(as the case may be). In the event of a termination of your employment due to
death or Disability, you or your estate or beneficiaries, as the case may be,
will be entitled to the accelerated vesting of your equity awards as set forth
in Section 4(d) above. The provisions of this Section 7(c) will not affect or
change the rights or benefits to which you are otherwise entitled under the
Company's employee benefit plans or otherwise.

        d.    Definitions.    

        For purposes of this letter agreement, the following definitions will be
in effect:

        "good reason" means:

(i)a reduction in your base salary without your prior written consent;

(ii)a material reduction in your position, duties or responsibilities, without
your prior written consent, unless such reduction is effected at the request of
Mark R. Goldston;

(iii)a change in your place of employment which is not within a 50-mile radius
of the following address, without your prior written consent: 21301 Burbank
Boulevard, Woodland Hills, CA 91367;

(iv)any material un-waived breach by the Company of the terms of this letter; or

(v)provided however, that with respect to any of (i) - (iv) above, you shall
provide written notice to the Company of the existence of the good reason
condition within ninety (90) days of its initial existence and the Company shall
have thirty (30) days to cure such condition.

        "with cause" means your commission of any one or more of the following
acts:

(i)willfully damaging of the property, business, business relationships,
reputation or goodwill of the Company or its subsidiaries;

(ii)commission of a felony or a misdemeanor involving moral turpitude;

(iii)theft, dishonesty, fraud or embezzlement;

(iv)willfully violating any rules or regulations of any governmental or
regulatory body that is or is reasonably expected to be injurious to the Company
or its subsidiaries;

(v)the use of alcohol, narcotics or other controlled substances to the extent
that it prevents you from efficiently performing services for the Company or its
subsidiaries;

4

--------------------------------------------------------------------------------



(vi)willfully injuring any other employee of the Company or its subsidiaries;

(vii)willfully injuring any person in the course of performance of services for
the Company or its subsidiaries;

(viii)disclosing to a competitor or other unauthorized persons confidential or
proprietary information or secrets of the Company or its subsidiaries;

(ix)solicitation of business on behalf of a competitor or a potential competitor
of the Company or its subsidiaries;

(x)harassment of any other employee of the Company or its subsidiaries or the
commission of any act which otherwise creates an offensive work environment for
other employees of the Company or its subsidiaries;

(xi)failure for any reason within five (5) days after receipt by you of written
notice thereof from the Company, to correct, cease or otherwise alter any
insubordination, failure to comply with instructions, inattention to or neglect
of the duties to be performed by you or other act or omission to act that in the
opinion of the Company does or may adversely affect the business or operations
of the Company or its subsidiaries;

(xii)breach of any material term of this letter; or

(xiii)any other act or omission that is determined to constitute "cause" in the
good faith discretion of the Board of Directors.

        "without cause" means any reason not within the scope of the definition
of the term "with cause."

        (e)    Code Section 409A Deferral Period.    Notwithstanding any
provision to the contrary in this letter agreement, no payment or distribution
under this letter which constitutes an item of deferred compensation under
Section 409A of the Internal Revenue Code (the "Code") and becomes payable by
reason of your termination of employment with the Company will be made to you
prior to the earlier of (i) the expiration of the six (6)-month period measured
from the date of your "separation from service" (as such term is defined in
Treasury Regulations issued under Code Section 409A) or (ii) the date of your
death, if you are deemed at the time of such separation from service to be a
"key employee" within the meaning of that term under Code Section 416(i) and
such delayed commencement is otherwise required in order to avoid a prohibited
distribution under Code Section 409A(a)(2). Upon the expiration of the
applicable Code Section 409A(a)(2) deferral period, all payments and benefits
deferred pursuant to this Section 7(e) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such deferral)
shall be paid or reimbursed to you in a lump sum, and any remaining payments due
under this letter will be paid in accordance with the normal payment dates
specified for them herein.

8.    Withholding Taxes.    All forms of compensation payable pursuant to the
terms this letter agreement, whether payable in cash, shares of the Company's
common stock or other property, are subject to reduction to reflect the
applicable withholding and payroll taxes.

9.    Restrictive Covenants.    Until one (1) year after the termination of your
employment with the Company for any reason, so long as you are receiving the
Separation Payment, you will not, at any place in any county, city or other
political subdivision of the United States in which the Company or its
subsidiaries is engaged in business or providing its services:

        a.     directly or indirectly design, develop, manufacture, market or
sell any product or service which is in competition with the products or
services of the Company or its subsidiaries; or

        b.     directly or indirectly own any interest in, control, be employed
by or associated with or render advisory, consulting or other services
(including but not limited to services in research) to any person or entity, or
subsidiary, subdivision, division or joint venture of such entity in connection
with the

5

--------------------------------------------------------------------------------




design, development, manufacture, marketing or sale of a product or service
which is in competition with the products or services of the Company or its
subsidiaries; provided, however, that nothing in this letter agreement will
prohibit you from owning less than one percent (1%) of the equity interests of
any publicly held entity.

10.    Entire Agreement.    This letter agreement, together with the Proprietary
Information and Inventions Agreement between you and the Company, any Company
handbooks and policies in effect from time to time and the applicable stock
plans and any stock option agreements, restricted stock unit agreements or other
agreement evidencing the equity awards made to you from time to time during your
period of employment (including, without limitation, the RSU Award), contains
all of the terms of your employment with the Company and supersedes any prior
understandings or agreements, whether oral or written, between you and the
Company. If any provision of this letter agreement is held by an arbitrator or a
court of competent jurisdiction to conflict with any federal, state or local
law, or to be otherwise invalid or unenforceable, such provision shall be
construed in a manner so as to maximize its enforceability while giving the
greatest effect as possible to the intent of the parties. To the extent any
provision cannot be construed to be enforceable, such provision will be deemed
to be eliminated from this letter agreement and of no force or effect, and the
remainder of this letter agreement will otherwise remain in full force and
effect and be construed as if such portion had not been included in this letter
agreement. This letter agreement is not assignable by you. This letter agreement
may be assigned by the Company to its subsidiaries or to successors in interest
to the Company or its lines of business.

11.    Amendment and Governing Law.    This letter agreement may not be amended
or modified except by an express written agreement signed by you and the Chief
Executive Officer of the Company. The terms of this letter agreement and the
resolution of any disputes will be governed by California law, and venue for any
disputes will be in Los Angeles, California.

12.    Term.    This letter agreement will expire on August 15, 2010, except
Sections 6, 7(e), 8, 9, 10, 11 and 12 will survive such expiration. Following
the expiration of this letter agreement, your employment with the Company will
continue to be "at will".

        We look forward to continuing to work with you. Please indicate your
agreement with the terms and provisions of this letter agreement by signing and
dating the enclosed duplicate copy and returning it to me by August 15, 2007.

        If you have any questions, please call the undersigned.

    Very truly yours,
 
 
UNITED ONLINE, INC.
 
 
By:
/s/  MARK R. GOLDSTON      

--------------------------------------------------------------------------------

Mark R. Goldston
Chairman, President & Chief Executive Officer

I have read the foregoing and accept the terms and provisions set forth in this
letter agreement as of the date shown at the top of this letter agreement:

/s/  GERALD J. POPEK      

--------------------------------------------------------------------------------

Gerald J. Popek        

6

--------------------------------------------------------------------------------



Exhibit A

[Proprietary Information and Inventions Agreement]

[to be attached]

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.18

